Case 2:20-cv-04333-RSWL-GJS Document 34 Filed 04/01/21 Page 1 of 1 Page ID #:263



   1                                                                                  J S -6
   2
   3
   4
   5
   6
   7
   8                            UNITED STATES DISTRICT COURT
   9                          CENTRAL DISTRICT OF CALIFORNIA
  10
  11 CRAIG BRUNO, an individual,     )                Case No. 2:20-cv-4333 RSWL(GJSx)
                                     )
  12               Plaintiff,        )                ORDER GRANTING
                                     )                STIPULATION FOR DISMISSAL
  13         vs.                     )                OF ENTIRE ACTION WITH
                                     )                PREJUDICE
  14   THE PRUDENTIAL INSURANCE      )
       COMPANY OF AMERICA and DOES 1 )
  15   through 50,                   )                Judge: Hon. Ronald S.W. Lew
                                     )
  16               Defendants.       )
                                     )
  17
  18              Based upon the stipulation of the parties and for good cause shown, IT IS
  19 HEREBY ORDERED that this action, Case No. 2:20-cv-4333 RSWL(GJSx), is
  20 dismissed in its entirety as to all defendants, with prejudice.
  21              IT IS HEREBY FURTHER ORDERED that each party shall bear its own
  22 attorneys’ fees and costs in this matter.
  23              IT IS SO ORDERED.
  24
  25 Dated: April 1, 2021                             /S/ RONALD S.W. LEW
                                                  HON. RONALD S.W. LEW
  26                                              Judge, United States District Court
  27
  28
                                                                     Case No. 2:20-cv-4333 RSWL(GJSx)
                                                  1     ORDER GRANTING STIPULATION FOR DISMISSAL
                                                                 OF ENTIRE ACTION WITH PREJUDICE
       176511.1
